DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,847,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
2.	Applicant’s communication filed 02/22/2021 has been carefully considered by the examiner.  The arguments advanced therein are persuasive with respect to the rejections of record, and some of those rejections are accordingly withdrawn.  In view of a further search and consideration, however, a new rejection is set forth further below.  This action is not made final.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

4.	Claims 4-5 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification and the drawings do not disclose sidewall spacers arranged along sidewalls of the top electrode and having bottom surfaces that rest on an upper surface of the data storage or dielectric layer, and wherein sidewalls of the data storage or dielectric layer and sidewalls of the capping layer are aligned with the sidewalls of the top electrode, as recited in claim 4.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 10, 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2014/0131654, of record) in view of Kang et al. (US 2009/0261433).
Tu et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (RRAM cell) arranged over a semiconductor substrate ([0015], [0028]) between an upper 
	a bottom electrode (140,240) disposed over the lower metal interconnect layer (120,220);
	a data storage or dielectric layer (150,250) disposed over the bottom electrode; and
	a top electrode (160,260) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct coupled with the upper metal interconnect layer; and
	sidewall spacers (610) arranged along sidewalls of the top electrode, and having bottom surfaces that rest on an upper surface of the data storage or dielectric layer.
Tu et al. does not disclose the top electrode is in direct contact with the upper metal interconnect layer without a via or contact.  However, Kang et al. discloses an integrated circuit comprising a top electrode (6) is in direct contact with an upper interconnect layer (35) without a via or contact.  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the integrated circuit of Tu et al. having the top electrode being in direct contact with the upper interconnect layer without a via or contact, such as taught by Kang et al. in order to further reduce the overall resistivity of the integrated circuit and to further improve the speed of the device.

Regarding claim 10, Tu et al. does not disclose the upper metal interconnect layer is made of aluminum, copper or an aluminum copper alloy.  However, Kang et al. discloses an upper metal layer (35,39) is made of aluminum, copper or an aluminum copper alloy.  Note Figures and [0035] of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the upper metal interconnect layer of Liao et al. being 

Regarding claim 13, Tu et al. and Kang et al. disclose the bottom electrode has sidewalls which are aligned with outer sidewalls of the sidewall spacers [Figure 6e].

Regarding claim 14, Tu et al. and Kang et al. disclose the bottom electrode has sidewalls which are spaced apart by a first distance, which is larger than a second distance at which sidewalls of the top electrode are spaced [Figures 1, 2, 6e].

Regarding claim 21, Tu et al. and Kang et al. disclose the semiconductor substrate includes a logic region (Logic Region) and a memory region (RRAM cell); and further comprising:
	a logic device disposed over the logic region of the semiconductor substrate and including a logic interconnect structure thereover including the lower metal interconnect layer (125,225) and the upper metal interconnect layer (195,295), wherein the logic interconnect structure incudes a via (185,285) arranged between the lower metal interconnect layer and the upper metal interconnect layer; and
	one or more memory cells (MIM) (140,150,160,180 or 240,250,260,280) disposed over the memory region of the semiconductor substrate and arranged between the lower metal interconnect layer and the upper metal interconnect layer;
	wherein a height of the memory cell over the memory region between the lower metal interconnect layer and the upper metal interconnect layer is equal to a height of the via over the logic region between the lower metal interconnect layer and the upper metal interconnect layer.

7.	Claim 1-7, 9-14 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2014/0252295, of record) in view of Kang et al. (US 2009/0261433).
Regarding claim 1, Liao et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (MIM) arranged over a semiconductor substrate ([0023]) between an upper metal interconnect layer (1605) and a lower metal interconnect layer (311), the memory cell comprising:
	a bottom electrode (104A,1005) disposed over the lower metal interconnect layer (311);
	a data storage or dielectric layer (106,1003) disposed over the bottom electrode; and
	a top electrode (110,705) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct coupled with the upper metal interconnect layer; and
	sidewall spacers (124A,1001) arranged along sidewalls of the top electrode, and having bottom surfaces that rest on an upper surface of the data storage or dielectric layer.
Liao et al. does not disclose the top electrode is in direct contact with the upper metal interconnect layer without a via or contact.  However, Kang et al. discloses an integrated circuit comprising a top electrode (6) is in direct contact with an upper interconnect layer (35) without a via or contact.  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the integrated circuit of Liao et al. having the top electrode being in direct contact with the upper interconnect layer without a via or contact, such as taught by Kang et al. in order to further reduce the overall resistivity of the integrated circuit and to further improve the speed of the device.


	a bottom electrode (104A,1005) disposed over the lower metal interconnect layer (311);
	a data storage or dielectric layer (106,1003) disposed over the bottom electrode; and
	a top electrode (110,705) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct coupled with the upper metal interconnect layer; and
	sidewall spacers (124A,1001) arranged along sidewalls of the top electrode, and having bottom surfaces that rest on an upper surface of the data storage or dielectric layer,
	wherein the top electrode has an upper planar surface which extends continuously between sidewalls of the top electrode and which directly abuts the upper metal interconnect layer.
Liao et al. does not disclose the top electrode is in direct contact with the upper metal interconnect layer without a via or contact.  However, Kang et al. discloses an integrated circuit comprising a top electrode (6) is in direct contact with an upper interconnect layer (35) without a via or contact.  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the integrated circuit of Liao et al. having the top electrode being in direct contact with the upper interconnect layer without a via or contact, such as taught by Kang et al. in order to further reduce the overall resistivity of the integrated circuit and to further improve the speed of the device.



Regarding claim 4, Liao et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (MIM) arranged over a semiconductor substrate ([0023]) between an upper metal interconnect layer (1605) and a lower metal interconnect layer (311), the memory cell comprising:
	a bottom electrode (104A,1005) disposed over the lower metal interconnect layer (311);
	a data storage or dielectric layer (106,1003) disposed over the bottom electrode; and
	a top electrode (110,705) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct coupled with the upper metal interconnect layer; and
	sidewall spacers (124A,1001) arranged along sidewalls of the top electrode, and having bottom surfaces that rest on an upper surface of the data storage or dielectric layer; and
	a capping layer (103,703) arranged between the data storage or dielectric layer and the top electrode, wherein sidewalls of the capping layer are aligned with the sidewalls of the top electrode.
Liao et al. does not disclose the top electrode is in direct contact with the upper metal interconnect layer without a via or contact.  However, Kang et al. discloses an integrated circuit comprising a top electrode (6) is in direct contact with an upper interconnect layer (35) without a via or contact.  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the integrated circuit of Liao et al. having the top electrode being in direct contact with the upper interconnect layer without a 

Regarding claim 5, Liao et al. and Kang et al. disclose the memory cell further comprising: a conformal dielectric layer extending along the sidewalls of the top electrode, extending downwardly along sidewalls of the capping layer, along sidewalls of the data storage or dielectric layer, and along upper sidewalls of the bottom electrode.

Regarding claim 6, Liao et al. and Kang et al. disclose the bottom electrode has a bottom electrode width and the top electrode has a top electrode width that is smaller than the bottom electrode width.

Regarding claims 7 and 19, Liao et al. and Kang et al. disclose the IC further comprising: a conformal dielectric along outer sidewalls of the sidewall spacers and extending downward along outer sidewalls of the data storage or dielectric layer.

Regarding claim 9, Liao et al. and Kang et al. disclose the top electrode has an upper planar surface which extends continuously between sidewalls of the top electrode and which directly abuts a corresponding co-planar surface of the upper metal interconnect layer.

Regarding claim 10, Liao et al. discloses the upper metal interconnect layer is made of metal, metal-nitride, tantalum nitride, titanium nitride [0032].  Liao et al. further discloses a lower metal interconnect layer is made of tantalum nitride, titanium nitride, or copper [0027].  Liao et al. does 

Regarding claims 11 and 18, Liao et al. and Kang et al. disclose the memory cell further comprising: 
	a capping layer (103,703) disposed between the top electrode and the data storage or dielectric layer.

Regarding claims 12 and 24, Liao et al. and Kang et al. disclose the top electrode and the bottom electrode are made of platinum, aluminum copper, titanium nitride, gold, titanium tantalum, tantalum nitride, tungsten, tungsten nitride, or copper [0027], [0032];
	wherein the data storage or dielectric layer is made of nickel oxide (Ni(), titanium oxide (TiO), hafnium oxide (HfO), zirconium oxide (ZrO), xinc oxide (ZnO), tungsten oxide (WO3), aluminum oxide (Al2O3), tantalum oxide (TaO), molybdenum oxide (MoO), or copper oxide (CuO) [0029].

Regarding claims 13 and 20, Liao et al. and Kang et al. disclose the bottom electrode has sidewalls which are aligned with outer sidewalls of the sidewall spacers [Figure 16].



Regarding claims 21-23, Liao et al. and Kang et al. disclose the semiconductor substrate includes a logic region (303) and a memory region (301); and further comprising:
	a logic device disposed over the logic region of the semiconductor substrate and including a logic interconnect structure (1603) thereover including the lower metal interconnect layer (311) and the upper metal interconnect layer (1605,1607), wherein the logic interconnect structure incudes a via (1501) arranged between the lower metal interconnect layer and the upper metal interconnect layer; and
	one or more memory cells (MIM) (1005,1003,703,705,1601) disposed over the memory region of the semiconductor substrate and arranged between the lower metal interconnect layer and the upper metal interconnect layer;
	wherein a height of the memory cell over the memory region between the lower metal interconnect layer and the upper metal interconnect layer is equal to a height of the via over the logic region between the lower metal interconnect layer and the upper metal interconnect layer.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-7, 9-14 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897